Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 30th of June 2022.
Claims 1-4 and 7 were amended.
Claims 21-24 were newly added.
Claims 8-20 were previously cancelled.
Claims 1-7 and 21-24 are currently pending and have been examined.

Response to Arguments
With regard to the limitations of claims 1-7 and 21-24, Applicant argues “…Without acquiescing in the Office’s contentions regarding whether the claims recite an abstract idea, the claimed invention is both integrated into a practical application and amounts to significantly more than the purported judicial exception. As described in more detail below and as supported by the Applicant’s specification, the claimed invention reduces the latency and increases the speed with which a computer system operate to execute risk management and trading algorithms and transmit messages related thereto. Thus, the claimed invention is an improvement to the operation of computer technology, and is patent-eligible for this reason alone…” and further argues “…To address this issue, "current risk management techniques provide tools and mechanisms to process current market data and generate a specific risk value before initiating sending an order related to the legs defined by an automated trading strategy." See[0016] of the specification. However, "current risk management techniques incur greater latencies due to the precision and/or frequency at which the risk value calculations are performed." Id. The subject matter of amended claim 1 provides "expedited risk management techniques prior to initiating sending of a trade action," enabling 'faster execution of the trading strategy as compared to risk management techniques implemented while the trading strategies are executing…”  The Examiner respectfully disagrees. To summarize, applicant is stating by processing “current market data and generate a specific risk value before initiating sending an order related to the legs defined by an automated trading strategy” is " enabling 'faster execution of the trading strategy as compared to risk management techniques implemented while the trading strategies are executing…”  This is not an improvement to the functioning of a computer. At best, this is merely improving the abstract idea itself. The examiner will maintain the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of “defining, by a position risk limit, wherein the position risk limit defines a maximum risk position associated with the spread trading strategy based on a user-allotted risk quantity associated with the user; detecting an occurrence of the strategy activation event within one or more markets offering the first tradeable object and the second tradeable object; calculating a first price and a first quantity for a first order for the first tradeable object, wherein the first price and the first quantity are computed based on market conditions in the second tradeable object and the desired spread price for the spread trading strategy; monitoring a quantity for an open position of the user; calculating second quantity based on the first quantity and the quantity for the open position of the user; comparing the second quantity to the position risk limit; in response to the second quantity not exceeding position risk limit, sending, by the trading control module of the trading manager, the first order to buy or sell the first tradeable object of the spread trading strategy, wherein the first order is for the first quantity of the first tradeable object at the first price, and decrementing the position risk limit by the first quantity.” This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle or a commercial interaction, namely executing trades using trading algorithms.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer component (e.g. computing system/trading manager). The claim 1 also recites extra-solution activities such as receiving and transmitting data. 
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. computing device, memory) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. computing system/trading manager) is recited at a high-level of generality such that they amount to no more than mere instructions (as modules) to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing system/trading manager) amount to no more than mere instructions (as modules) to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 2-7 and 21-24 further define the abstract idea that is present in independent claim 1 thus correspond to certain methods of organizing human activity as presented above. Claim 7 also includes an extra-solution activity of sending data combined with further defining of abstract idea. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. For instance, newly added claims 21-24 disclose specific trading strategies/algorithm subsequent to decrementing the position risk limit by the first quantity. However, claims 21-24 does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception.  Therefore, the claims 2-7 and 21-24 are directed to an abstract idea.  Thus, claims 1-7 and 21-24 are not patent eligible.  























Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092. The examiner can normally be reached M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on (571)272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        09/10/2022